Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 04/25/22 and further search, Claims 2-22 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein an interface to send the first records and the second record to a server to cause the server to train a neural network based on the first records and to determine a location of the mobile device based on the second record and the neural network.
	Prior art teaches determining the location of a mobile device, for example a smartphone, using wireless access points, such as provided for WiFi connectivity which relates to calibrating phase offsets for a wireless access point, for example for use in position determination.
However, the prior art fails to teach the claimed limitation wherein an interface to send the first records and the second record to a server to cause the server to train a neural network based on the first records and to determine a location of the mobile device based on the second record and the neural network. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 2, 9 and 16 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647